   Case: 1:20-cv-01542 Document #: 63 Filed: 11/02/20 Page 1 of 3 PageID #:2975




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  CAMELBAK PRODUCTS, LLC,

           Plaintiff,                                          Civil Action No.: 1:20-cv-01542

   v.                                                          Judge Ronald A. Guzman

   THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Sheila M. Finnegan
   ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

           Defendants.



                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                  NO.                            DEFENDANT
                  163                               orienthost
                  161                           onenicemallstore
                  29                             Beautiful rainy
                  41                             zhangwei1986
                  44                        Happy shopping Hongkong
                  223                          LookingforGOOD
                  54                              kindlyperson
                  55                                 varition
                  53                             Angelia Shop
                  194                              buttonation
                  202                           Fashionpark365
                  206                              Futurelife1
                  252                              SweetBuy8
                  212                                 hansu
                  238                              pinkbanana
                  229                                   lyl
   Case: 1:20-cv-01542 Document #: 63 Filed: 11/02/20 Page 2 of 3 PageID #:2976




DATED: November 2, 2020                     Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-01542 Document #: 63 Filed: 11/02/20 Page 3 of 3 PageID #:2977




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on November 2, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
